United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Nashville, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0765
Issued: February 10, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 7, 2021 appellant filed a timely appeal from December 21, 2020 and March 5,
2021 merit decisions as well as a March 8, 2021 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 8, 2021 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish disability
from work on October 15, 2020 causally related to her accepted August 19, 2020 employment
injury; (2) whether appellant has met her burden of proof to expand the acceptance of the claim to
include a head injury causally related to the accepted August 19, 2020 employment injury; and
(3) whether OWCP properly denied appellant’s request for reconsideration of the merits of her
claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 19, 2020 appellant, then a 52-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that, on that day, she sustained an abrasion and scratch to her
right knee when she fell walking to a stacking machine while in the performance of duty. OWCP
accepted the claim for patellar tendinitis, right knee, and trochanteric bursitis, right hip, noting that
her healthcare provider requested that appellant be further evaluated for a head injury related to
her accepted work event.
In a letter dated October 16, 2020, Dr. Daniel McGee, an osteopath specializing in family
medicine, related that on August 19, 2020 appellant fell at work and hit her head. He stated that
she required a computerized tomography (CT) scan and follow-up appointment with a neurologist.
OWCP received a CT scan of appellant’s head dated October 16, 2020 from Dr. Kevin
Cunneely, a Board-certified diagnostic radiologist. Dr. Cunneely related that appellant had a
normal CT examination.
By decision dated December 21, 2020, OWCP found that appellant had not met her burden
of proof to expand the acceptance of her claim to include a diagnosed head injury causally related
to the accepted August 19, 2020 employment injury.
Appellant submitted a medical report dated December 30, 2020 from Dr. Damon H. Petty,
a Board-certified orthopedic surgeon, which listed appellant’s diagnoses of greater trochanteric
bursitis, right hip and patellar tendinitis, right knee.
On January 25, 2021 appellant filed a claim for compensation (Form CA-7) for disability
from work on October 15, 2020. She noted that on that day she had used eight hours of leave
without pay due to right knee pain.
In a development letter dated February 1, 2021, OWCP informed appellant that it had not
received any evidence to support her claim for wage-loss compensation on October 15, 2020. It
advised her of the type of medical evidence necessary to establish her claim and afforded her 30
days to submit the requested medical evidence.
On February 22, 2021 appellant requested reconsideration of OWCP’s December 21, 2020
decision denying expansion of the acceptance of her claim.
On March 1, 2021 OWCP received a Leave Year 2020 Absence Analysis, which indicated
that appellant had taken leave without pay on October 15, 2020.
2

By decision dated March 5, 2021, OWCP denied appellant’s claim for compensation for
disability from work on October 15, 2020. It found that the medical evidence of record was
insufficient to establish that she was disabled from work causally related to her August 19, 2020
employment injury.
By decision dated March 8, 2021, OWCP denied reconsideration of its December 21, 2020
decision denying the expansion of the acceptance of appellant’s claim to include a head injury.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury. 4 For each period of
disability claimed, the employee has the burden of proof to establish that he or she was disabled
from work as a result of the accepted employment injury. 5 Whether a particular injury causes an
employee to become disabled from work, and the duration of that disability, are m edical issues
that must be proven by a preponderance of probative and reliable medical opinion evidence. 6
Under FECA, the term disability means an incapacity because of an employment injury, to
earn the wages the employee was receiving at the time of the injury.7 When, however, the medical
evidence establishes that the residuals or sequelae of an employment injury are such that, from a
medical standpoint, prevent the employee from continuing in his or her employment, he or she is
entitled to compensation for any loss of wages. 8
To establish causal relationship between the disability claimed and the employment injury,
an employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such causal relationship.9 The opinion of the physician must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of

3

See supra note 1.

4

See D.S., Docket No. 20-0638 (issued November 17, 2020); F.H., Docket No. 18-0160 (issued August 23, 2019);
C.R., Docket No. 18-1805 (issued May 10, 2019); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40
ECAB 1143 (1989).
5

Id.; Fereidoon Kharabi, 52 ECAB 291, 293 (2001).

6

20 C.F.R. § 10.5(f); J.M., Docket No. 18-0763 (issued April 29, 2020).

7

Supra note 5.

8

Id.

9

See S.J., Docket No. 17-0828 (issued December 20, 2017); Kathryn E. DeMarsh, 56 ECAB 677 (2005).

3

the relationship between the diagnosed condition and the specific employment factors identified
by the employee. 10
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish disability from
work on October 15, 2020 causally related to her accepted August 19, 2020 employment injury.
OWCP, in its February 1, 2021 development letter, notified appellant of the type of medical
evidence to establish that she was disabled from work on the date claimed as a result of the
accepted employment injury. However, no medical evidence was received pertaining to this
disability claim prior to OWCP’s March 5, 2021 decision.
For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work during the claimed period as a result of the acce pted
employment injury. 11 Because appellant has not submitted rationalized medical opinion evidence
sufficient to establish employment-related disability on the date claimed due to her accepted
employment injury, the Board finds that she has not met her burden of proof to establish her claim.
LEGAL PRECEDENT -- ISSUE 2
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury. 12 The medical evidence required to establish causal relationship
between a specific condition and the employment injury is rationalized medical opinion evidence.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment incident identified by the claimant. 13
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof to expand the acceptance
of the claim to include a head injury causally related to the accepted August 19, 2020 employment
injury.
OWCP received a CT scan report of appellant’s head dated October 16, 2020 from
Dr. Cunneely. Dr. Cunneely reported normal findings. It is appellant’s burden of proof to obtain
10

C.B., Docket No. 18-0633 (issued November 16, 2018); Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler,
45 ECAB 365 (1994).
11

Supra note 4.

12

J.R., Docket No. 20-0292 (issued June 26, 2020); W.L., Docket No. 17-1965 (issued September 12, 2018); V.B.,
Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).
13

See E.J., Docket No. 09-1481 (issued February 19, 2010).

4

and submit medical documentation containing a firm diagnosis causally related to the accepted
employment injury.14 As this report did not provide a firm diagnosis of a head injury causally
related to the accepted employment injury, it is insufficient to establish causal relationship. 15
In an October 16, 2020 letter, Dr. McGee related that on August 19, 2020 appellant fell at
work and hit her head. However, this document did not specifically provide a physician’s
diagnosis of appellant’s condition. The Board has held that a medical report is of no probative
value if it does not provide a firm diagnosis of a particular medical condition, or offer a specific
opinion as to whether the accepted employment incident caused or aggravated the claimed
condition.16
As the medical evidence of record is insufficient to establish a diagnosed head condition
causally related to the accepted August 19, 2020 employment injury, the Board finds that appellant
has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 3
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application. 17
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.18

14

J.P., Docket No. 20-0381 (issued July 28, 2020); R.L., Docket No. 20-0284 (issued June 30, 2020).

15

See J.C., Docket No. 20-1509 (issued May 25, 2021).

16

L.E., Docket No. 19-0470 (issued August 12, 2019); M.J., Docket No. 18-1114 (issued February 5, 2019).

17

5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); see also V.P., Docket No. 171287 (issued October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
18

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).

5

A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought. 19 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits. 20 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.21
ANALYSIS -- ISSUE 3
OWCP properly denied appellant’s request for reconsideration of the merits of her claim
pursuant to 5 U.S.C. § 8128(a).
In her February 22, 2021 request for reconsideration of OWCP’s December 21, 2020
decision denying expansion of the acceptance of her claim to include a head injury, appellant did
not allege or demonstrate that OWCP erroneously applied or interpreted a specific point of law.
Moreover, she has not advanced a relevant legal argument not previously considered.
Consequently, appellant is not entitled to a review of the merits of her claim based on the first and
second above-noted requirements under 20 C.F.R. § 10.606(b)(3).22
The Board further finds that appellant has not provided any relevant and pertinent new
evidence not previously considered. Although evidence submitted on reconsideration need not
carry appellant’s burden entirely to warrant reopening the claim for merit review, the new evidence
must at least be relevant and pertinent to the issue(s) of the contested decision of OWCP. 23
Appellant submitted a medical report dated December 30, 2020 from Dr. Petty; however, this
report did not provide a diagnosis of a head injury. This report, therefore, did not constitute
relevant and pertinent new evidence regarding the underlying issue of whether appellant sustained
a head injury causally related to the accepted employment injury. 24 As appellant did not provide
relevant and pertinent new evidence, she is not entitled to a merit review based on the third
requirement under 20 C.F.R. § 10.606(b)(3).25

19

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the integrated Federal Employees’ Compensation
System (iFECS). Chapter 2.1602.4b.
20

Id. at § 10.608(a); see also A.F., Docket No. 19-1832 (issued July 21, 2020); M.S., 59 ECAB 231 (2007).

21

Id. at § 10.608(b); J.B., Docket No. 20-0145 (issued September 8, 2020); Y.K., Docket No. 18-1167 (issued
April 2, 2020); E.R., Docket No. 09-1655 (issued March 18, 2010).
22

C.B., Docket No. 18-1108 (issued January 22, 2019).

23

See M.J., Docket No. 19-1979 (issued August 12, 2020); R.R., Docket No. 18-1562 (issued February 22, 2019).

24

P.C., Docket No. 18-1703 (issued March 22, 2019).

25

See T.W., Docket No. 18-0821 (issued January 13, 2020).

6

The Board, accordingly, finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review. 26
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish disability from
work on October 15, 2020 causally related to her accepted August 19, 2020 employment injury.
The Board also finds that OWCP properly determined that she has not met her burden of proof to
expand the acceptance of the claim to include a head injury causally related to the accepted
August 19, 2020 employment injury. The Board further finds that OWCP properly denied
appellant’s request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the December 21, 2020, and March 5 and 8, 2021
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: February 10, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

26

J.B., supra note 21; D.G., Docket No. 19-1348 (issued December 2, 2019).

7

